695 N.W.2d 65 (2005)
PEOPLE
v.
CURRENT.
No. 127119.
Supreme Court of Michigan.
April 1, 2005.
SC: 127119. COA: 246039.
On order of the Court, the application for leave to appeal the September 16, 2004 judgment of the Court of Appeals is considered. We DIRECT the Shiawassee County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order, limited to the first two issues raised by the defendant, but also to include whether it was misconduct for the prosecution to actively object to the admission of evidence of a prior sexual assault on the complainant, and then to ask the jury to infer that, because there was no such evidence presented, the complainant could only have acquired her sexual knowledge due to sexual assault by the defendant. The defendant may file a reply within 28 days of the filing date of the prosecuting attorney's answer.
The application for leave to appeal remains pending.
KELLY, J., would grant leave to appeal.